Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 09/15/2022
Claims 1 and 3 – 9 have been examined; wherein:
claims 1 and 5 – 8 have been amended; 
claim 9 has been canceled; and
claims 2 and 10 were previously canceled.
Claims 1 and 3 – 8 are being finally rejected.

Response to Amendment
Claim objections for claims 5 – 7 are withdrawn in view of Applicant’s amendments.
35 USC 101 rejection for claim 9 is withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 3 – 8 have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments.


Claim Interpretation
Claims 1 and 6 recite edge terminal.  The edge terminal, when read in view of Fig. 1 and paragraph [0017], defines sufficient and definite structure to one of skill in the art to preclude application of 112(f).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (Pub. No. US 2019/0199830 A1; hereinafter Cannon; IDS filed on 11/30/2021) in view of Smith, IV et al. (Pub. No. 2020/0192689 A1; hereinafter Smith.)

Claim 1
Cannon teaches an edge system (Cannon; [0002] The field of the invention is edge computing systems…) configured by an edge terminal that implements a predetermined function by operating a container using a hardware resource logically allocated by an orchestration technique (Cannon; [0063] The present invention provides a mesh computing system in which hosts, i.e. edge nodes, can download an image from another host, e.g. a neighbouring host…; Figs. 5 & 9, [0094] … After either step 950 or 960, host 470 creates 970 a container from the downloaded image…, utilize container for deploying software; [0004] … The aim of employing a container is to try to isolate an application and its dependencies into a self-contained unit that can be run anywhere. The container wraps up a piece of software in a complete file system. The file system then contains everything that it needs to run…; [0006] Open source projects have facilitated the deployment of various applications inside containers. A typical, but non-limiting, example of an open source approach is shown by ‘DockerTM’…), wherein 
the edge terminal is configured to 
acquire a corresponding image [ ] from an image registry [(Cannon; Figs. 3 & 4; [0057] … When the image arrives from central registry 360, host 370 places the image in its repository 380. Subsequently, client 385 (edge terminal) may make a second request for an image. If host 370 finds that it can meet the second request by supplying one of the images that is already stored in repository 380, then the host 370 supplies the image immediately to client 385. However, if host 370 finds that it cannot meet the second request by supplying one of the images that is already stored in repository 380, then host 370 will request the image from central registry 360.  
Figs. 5, 6 & 10, [0097 – 0098] …At step 1010, the registry agent 638 receives a request from the client for an image…At step 1030, the registry agent 638 downloads the image from the second host.
At step 1040, the registry agent 638 stores the image in the repository 685. Then, at step 1050, the registry agent 638 creates a container for the client from the downloaded image.), and 
perform a setting process of deploying to the edge terminal using the acquired image (Cannon; Figs. 3 & 4; [0057] … When the image arrives from central registry 360, host 370 places the image in its repository 380. Subsequently, client 385 (edge terminal) may make a second request for an image. If host 370 finds that it can meet the second request by supplying one of the images that is already stored in repository 380, then the host 370 supplies the image immediately to client 385. However, if host 370 finds that it cannot meet the second request by supplying one of the images that is already stored in repository 380, then host 370 will request the image from central registry 360.  
Figs. 5, 6 & 10, [0097 – 0098] …At step 1010, the registry agent 638 receives a request from the client for an image…At step 1030, the registry agent 638 downloads the image from the second host.
At step 1040, the registry agent 638 stores the image in the repository 685. Then, at step 1050, the registry agent 638 creates a container for the client from the downloaded image.), 
the edge terminal further includes a device having a predetermined function (Cannon; the client is a device and has its own function), [.
But, Cannon does not explicitly teach acquire a corresponding image of the container from an image registry based on predetermined setting information; the setting information includes information related to the device.
However, Smith teaches 
acquire a corresponding image of the container from an image registry based on predetermined setting information (Smith; Fig. 3A, [0051] …As such, instead of receiving the container image 114 from the local device 103, the remote server 106 can be configured to retrieve a copy of the container image 114 from the data store 110b based on, for instance, the device information 162.
[0049] …device information 162 containing version, build, or other suitable parameters of the local device 103, and/or other suitable information of the local device 103… In some embodiments, the device information 162 may contain one or more of an operating system version, a list of applied patches, driver version information, firmware version information, and/or other suitable information…); 
the setting information includes information related to the device (Smith; Fig. 3A, [0049] …device information 162 containing version, build, or other suitable parameters of the local device 103, and/or other suitable information of the local device 103… In some embodiments, the device information 162 may contain one or more of an operating system version, a list of applied patches, driver version information, firmware version information, and/or other suitable information…)
Cannon and Smith are in the same analogous art as they are in the same field of endeavor, managing container images.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Smith teachings into Cannon’s invention to allow a container image to be retrieved based on device information as suggested by Smith ([0049 & 00051].)

Claim 4
Cannon also teaches the image registry is connected to the edge system via a network (Cannon; Figs. 3 & 5, the Registry 360 and 490 are connected to mesh computing system 300 and 400 via network respectively.)

Claim 5
Cannon also teaches the edge system is configured by a plurality of edge terminals (Cannon; Fig. 3, [0047] FIG. 3 illustrates the architecture of a known mesh computing system 300, in which some links have significant bandwidth constraints. Mesh computing system 300 is illustrated as comprising seven edge nodes…; also see Fig. 5), and the image registry is included in the edge terminal (Cannon; Figs. 3 & 4; [0057] … When the image arrives from central registry 360, host 370 places the image in its repository 380. Subsequently, client 385 (edge terminal) may make a second request for an image. If host 370 finds that it can meet the second request by supplying one of the images that is already stored in repository 380, then the host 370 supplies the image immediately to client 385…  
Figs. 5, 6 & 10, [0097 – 0098] …At step 1040, the registry agent 638 stores the image in the repository 685. Then, at step 1050, the registry agent 638 creates a container for the client from the downloaded image.), when client receives image, it stores the image in its memory (image registry.)

Claim 6
Cannon teaches one of the edge terminals is configured to 
acquire a corresponding image from an image registry of another edge terminal among the edge terminals [ (Cannon; Figs. 5 & 9, [0092 – 0095] … Method 900 begins at step 910. At step 920, the first host 910 (terminal) receives a request from client 455 for an image. At step 930, the first host 910 sends a request for the image to at least one other host (another terminal) of the mesh computing system 400.
When the first host 910 (terminal) receives 940 notification that at least a second host (another terminal) holds the image, method 900 moves to step 960. At step 960, the first host 910 downloads the image from the second host to the first host 910…)
Smith teaches acquire a corresponding image from the image registry of another edge terminal among the edge terminals based on the setting information (Smith; Fig. 3A, [0051] …As such, instead of receiving the container image 114 from the local device 103, the remote server 106 can be configured to retrieve a copy of the container image 114 from the data store 110b based on, for instance, the device information 162. And, [0049].) Motivation for incorporating Smith into Cannon is the same as motivation in claim 1.

Claim 7
Cannon also teaches the one of the edge terminals and the another edge terminal have a parent-child relation (Cannon; Figs. 3 and 5, one node (terminal) is connected to another node (terminal) via edge [Wingdings font/0xE0] parent-child relation.)

Claim 8
This is a method version of the rejected edge system version in claim 1; therefore, it is also rejected for the same reasons.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon and Smith as applied to claim 1 above, and further in view of FUKUTA et al. (Pub. No. US 2021/0034479 A1; hereinafter Fukuta.)

Claim 3
Cannon teaches the edge terminal performs deployment using an image (edge terminal) may make a second request for an image. If host 370 finds that it can meet the second request by supplying one of the images that is already stored in repository 380, then the host 370 supplies the image immediately to client 385…) 
Smith teaches an image corresponding to the sensor (Smith; Fig. 3A, [0051] …As such, instead of receiving the container image 114 from the local device 103, the remote server 106 can be configured to retrieve a copy of the container image 114 from the data store 110b based on, for instance, the device information 162. And, [0049].) Motivation for incorporating Smith into Cannon is the same as motivation in claim 1.
But, Cannon and Smith do not explicitly teach the device is a sensor.
However, Fukuta teaches the device is a sensor (Fukuta; [0063] In the aspects of the principle of the present invention described above, the robot application management device may further include a sensor that provides data on a physical environment for the robot application, and a virtual container that controls the sensor may be placed as one of the plurality of kinds of virtual containers and activated in the robot application management device)
Cannon, Smith, and Fukuta are in the same analogous art as they are in the same field of endeavor, installing software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Fukuta teachings into Cannon/Smith invention to allow a device to also have sensor which allow the device to collect environment data as suggested by Verma ([0063].)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194